Case 1:07-cv-02067-NGG Document 2045 Filed 07/30/21 Page 1 of 3 PageID #: 44940




      July 30, 2021

      VIA ELECTRONIC FILING

      Hon. Nicholas G. Garaufis
      U.S. District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

                  Re:    United States v. City of New York, No. 07-CV-2067(NGG)

      Dear Judge Garaufis:

              As directed by the Court at the July 15, 2021 status conference and in the Court’s
      subsequent July 15, 2021 Order, the Court Monitor writes to advise the Court regarding
      the City’s plan to provide for ongoing fitness training for candidates who have passed the
      CPAT exam, in compliance with the relevant provision of the Court’s June 9, 2021 Order
      resolving the Parties’ dispute regarding CPAT processing (Dkt. # 2033) (the “June 9
      Order”).

      City’s Fitness Training Plan

             In relevant part, the Court’s June 9 Order provided as follows:

             The City is directed to make available to all Black and Hispanic candidates
             who have already passed the CPAT examination, when safety permits, an
             opportunity to maintain fitness and to practice on a stairmill at least every
             two weeks (whether at the Bureau of Health Services, through an
             arrangement with a gym, at a leased site, or any other option the City may
             deem suitable.)

              As discussed at the July 15, 2021 conference, the City initially proposed a program
      for fitness training that would not immediately have served all Black and Hispanic
      candidates covered by the June 9 Order, in that the City’s proposal focused on candidates
      likely to be called for further processing in the near future. However, in subsequent
      communications and discussions with the Monitor and the other Parties, the City has
      advised that it now plans to offer a program of fitness training, including a stairmill
      component, to all candidates, including all Black and Hispanic candidates, who remain in
      processing or currently eligible for further processing and who have passed the CPAT
      examination, consistent with the June 9 Order.
Case 1:07-cv-02067-NGG Document 2045 Filed 07/30/21 Page 2 of 3 PageID #: 44941




             The City plans to offer three two-hour training sessions each week on alternating
      weeks, using five stairmills at the Fire Academy on Randall’s Island. The training will
      include work on the stairmill along with other fitness training intended to prepare
      candidates for the stairmill component of the Medical Exam. The Monitor plans to obtain
      from the City and review participation figures from the program as it proceeds, and it will
      continue to assess whether the program provides sufficiently for all post-CPAT Black and
      Hispanic candidates who wish to participate.

              As discussed at the July 15 conference, the Monitor, Plaintiffs-Intervenors, and the
      United States have expressed concerns that with training offered only at the Fire
      Academy, and not at any sites more readily accessible by public transit, candidates may be
      prevented or discouraged from participating in the fitness program, and that consequently
      the program may not serve the required group effectively. Counsel for Plaintiffs-
      Intervenors, as well as representatives of the Vulcan Society, have reported that travel to
      Randall’s Island presents a challenge, and that travel time could significantly outweigh the
      actual stairmill training time; and Plaintiffs-Intervenors believe that training incorporating
      a stairmill component should be made available at additional sites.

              The City has expressed its belief that the Randall’s Island location is not a barrier
      to candidate participation. The City initially indicated that it believed certain prior survey
      responses demonstrate that candidates do not perceive travel to Randall’s Island as a
      deterrent, but the Monitor was unable to locate any survey responses in the record that
      address this issue, and the City has not identified or provided such evidence in response to
      requests to do so from July 7th to date. The City reports that it has received anecdotal
      information from discussions with candidates supporting its position that the Randall’s
      Island location is not a barrier, and it reports that candidates who were previously offered
      the opportunity to participate in CPAT training programs at FDNY Headquarters in
      Brooklyn expressed a preference for the Randall’s Island location. However, the Monitor
      and the other Parties do not believe that these anecdotal reports relating to other programs
      are sufficient to show that an Academy-based training program will be fully effective in
      making training available to all the candidates covered by the June 9 Order. 1


      1
        The City has also noted that it recently resumed its program of FDNY Mobile Academy events,
      which include some fitness training elements, and which the City has previously held at various
      locations accessible to mass transit. The first event in the revived program was held at a Bronx
      location on July 26. As described by the City, Mobile Academy activities include calisthenics led
      by a Fitness Instructor; competitive hose drag and saw carry races; forcible entry technique
      training; and mobile CPR training. Although these events may offer candidates some additional
      fitness training opportunities, they do not directly address the requirements of the June 9 Order: as
      described, they do not include a stairmill component, and the City has not specified how
      frequently they will take place.
Case 1:07-cv-02067-NGG Document 2045 Filed 07/30/21 Page 3 of 3 PageID #: 44942




              The City has proposed including inquiries regarding candidates’ ability and
      willingness to attend training at the Academy in questions it plans to pose to candidates as
      part of its effort to comply with the Court’s requirement, in the June 9 Order, that the City
      conduct a focus group with candidates who have passed the CPAT and are expected to
      wait before being called for further processing. The Monitor plans to review the responses
      to those questions along with participation figures for the Academy site in order to assess
      whether additional training sites may be needed to serve the target group identified in the
      Court’s June 9 Order effectively.

      City Request for Modification of the Court’s June 9 Order

               Although the City’s current plan is intended to serve all the candidates covered by
      the June 9 Order, the City has requested a modification that would permit it to exclude one
      subset of candidates. The City has noted that the June 9 Order would compel it to make
      training available to some candidates with Adjusted Final Averages below 99, which make
      them unlikely to be reached for further processing or appointment from the current hiring
      list (following bonus point adjustments that dropped their scores below the scores based
      on which they were called for CPAT). Accordingly, the City has advised the Monitor that
      it respectfully requests modification of the fitness training component of the June 9 Order
      to cover only those Black and Hispanic candidates who remain in processing or eligible
      for further processing and who have a current AFA of 99 or higher. The Monitor agrees
      that this modification of the Court’s Order is appropriate, provided that the limitation may
      be adjusted if it later appears that candidates with lower scores may be reached.



                                                           Respectfully submitted,

                                                           /s/ Mark S. Cohen

      cc:    All counsel
